DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are currently pending on the application, of which claims 1-11 have been amended and claim 12 has been newly added.
In light of applicant’s amendments, the 112f interpretation of the terms recited in the previous action is withdrawn, as is the previous rejections under 35 U.S.C. 112(b). Further in view of the amendments, the previous grounds of rejection is withdrawn in order to present a new grounds of rejection utilizing the same art, but with a different interpretation.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not fully persuasive. Applicant argues that the Bacchus reference does not teach a degree of change in the indicator due to past cleaning of the cleaning target by a nozzle, which is utilized in choosing a cleaning level. Examiner respectfully disagrees, Bacchus showcases that a secondary check, after cleaning, is performed on the sensor in order to determine if the sensor is still dirty (see Fig.4 ref 408), this reads on a degree of change in the indicator (i.e. the contaminant detector determines if the sensor is clean indicative of a degree of change of the indicator, a degree of change equal to 0 if the sensor is just as dirty and requires cleaning, or partial cleaning which results in cleaning of some adhered material at some locations but not at all desired locations). This degree of change is utilized in selection of a cleaning level with greater intensity (Fig.4 ref 412) or a change of cleaning modality (Fig.4 ref 414). Applicant then states that the decision function at ref 408 is based on the current decision. Examiner, again, respectfully disagrees Bacchus [0039] states that “decision function 204 processes the inputs receives from the vehicle sensors and contaminant detectors and will make a determination whether the sensor lens cover needs cleaning” which indicates that determination of cleaning utilizes inputs. Further in [0039] it is stated that “After completing the cleaning modality selected, the decision function 204 again examines the sensor lens cover to determine whether the contaminant has been cleared. If so, the routine returns to block 402. However, if block 408 determines the sensor lens cover still requires cleaning, block 410 determines whether the maximum intensity of the cleaning modality has been utilized. If not, the cleaning modality intensity can be raised in block 412 and the cleaning process of block 406 reactivated” which indicates that another determination regarding cleanliness is being made, and such decisions are made based on inputs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the cleaning targets" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as though “the cleaning target includes a plurality of cleaning targets” was recited previously.
Claim 6 recites the limitation "the fluid supply nozzle for the second cleaning target" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as though “the plurality of cleaning targets includes a second cleaning target” was recited previously.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacchus (US20190106085A1).
As to claims 1, 7-8, Bacchus teaches a vehicle cleaning system (abstract, Fig.2 ref 200) comprising: a fluid supply nozzle (see Fig.7 either refs 706/708 showcasing a nozzle, see also [0042]) configured to clean a target (Fig.7 ref 702) which includes an onboard sensor provided to a vehicle (Fig.7 ref 700); a hardware processor (Fig.2 ref 203, also [0036]) configured to choose a cleaning level (see Fig.3 ref 304 & Fig.4 entire decision tree) for the nozzle based on speed (i.e. travel situation), weather sensors (Fig.2 ref 206, also see [0036]), and contaminant sensors (Fig.2 ref 208), as well as determining a degree of change in the indicator due to a past cleaning of the target by the fluid supply nozzle (see Fig.4 ref 408, which occurs after a first cleaning and determines if another cleaning is required, see refs 410/412/414). The hardware processor also causes the nozzle to clean the target at the chosen cleaning level (see Fig.4 in conjunction with [0039] and refs 410/410/406).
As to claim 2, Bacchus teaches the system of claim 1, wherein the cleaning level includes intensity, duration, and number of cycles  (see Fig.3 ref 304 & Fig.4 refs 406/410/412, cycles until max intensity) of the nozzle. Also, the processor controls the operation number of cycles as well as the intensity & duration (Fig.3 ref 304, also [0037 & 0039] in conjunction with Fig.4 decision tree) for the determined cleaning level during cleaning.
As to claim 3, Bacchus teaches the system of claim 1, wherein the controller has an algorithm for the decision function [0036] and the processor determines what type of cleaning should be performed based on contaminant type [0037]. These statements indicate that there must be some storage section for: (1) the corresponding decision function algorithm programming and (2) storage of information so that the processor knows what type of cleaning system modality will be supplied based on the sensor data and decision function (3) stored values for the execution of the programming, including what values of speed [0042] and weather [0038] correspond to what type of desired cleaning. Further, the processor effects the cleaning based on these stored values which correlate to different cleaning levels. 
As to claim 4, Bacchus teaches the system of claim 1, wherein the control section reports cases to the processor for outputting an alert (see Fig.2) if after cleaning a predetermined number of times it is still detected that the adhered material is present (see Fig.4 after 2 cleaning attempts an alert is reported, also [0039]). 
As to claim 9, Bacchus teaches the system of claim 1, wherein the control section utilizes adhered material type (Fig.3 ref 302) and location (see Figs. 5A-6E also [0036 & 0040]).
As to claim 10, Bacchus teaches the system of claim 1, wherein the cleaning system cleans via blowing air [0042] on the target.
As to claim 11, Bacchus teaches the system of claim 1, wherein the limitations of an autonomous driving device, a sensor of a driving assistance device, and the cleaning target are not required. Specifically claim 1 does not positively recite a vehicle or cleaning target, such elements are not required by the cleaning system, thus the limitations of claim 11 are not required by the claim (i.e. a sensor of a driving assistance device, autonomous driving device, a vehicle, and a cleaning target). 
As to claim 12, Bacchus teaches the system of claim 1, wherein the limitation is being interpreted to mean that upon identification that contaminants are still present after a cleaning performs partial removal, the level of cleaning is increased to remove more of the contaminant. To this extent, Bacchus discloses that after a cleaning is performed the sensor is checked for contaminants again (see Fig.4 ref 408, also Figs.5-6 showcasing the sensor detects the actual amount of dirt present on the sensor) and if they are present, another cleaning is performed should the cleaning level not be maxed out. Thereby, Bacchus provides a teaching to increase intensity of cleaning (i.e. increase cleaning level) when contaminants are still detected after a cleaning, and continues do so until removal of the contaminant. It is understood that upon a cleaning attempt that removes less contaminant (i.e. decreased change in indicator), the intensity of the cleaning is increased in order to remove more contaminant. In other words, as the spraying process cleans the lens, and the intensity is low such that not all the contaminant is removed, the incremental increase in intensity provides cleaning that reduces the amount of contaminant in successive cleanings and the change in contaminant decreases as the contaminant is removed through the successive cleanings. Thus, Bacchus also chooses an increased cleaning level when the change in the amount of dirt decreases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) as applied to claim 5 above, and further in view of Rice (US20190009752A1). The following rejection to claim 11 is provided as an alternative rejection, assuming arguendo that the driving assistance device and vehicle are not meant to be recited as intended use.
As to claim 5 & 11, Bacchus teaches the system of claim 1, wherein the vehicle is recited as intended use. Thus, the claim does not require an autonomous driving device or the cleaning target to be a part of said autonomous device, but merely needs to be capable of use with one. A skilled artisan would reasonably expect that such features are possible with the cleaning system of Bacchus. However, such features are also known in the art as evidenced by Rice. Furthermore, the presence of multiple cleaners and independent control is also known by Rice. 
Rice teaches an art related vehicle sensor cleaning system, where the system is provided for an autonomous vehicle (abstract) having an autonomous device (Fig.1 refs 103-106). Multiple cameras are known to be used in autonomous vehicles (see Figs.3-5 & [0018]). The autonomous system uses the cameras in order to perform the desired function [0059 & 0062], and such cameras require cleaning [0076]. Since cameras can experience different amounts of debris [0042] cameras are cleaned independently of one another in order to provide individualized cleaning [0076].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Bacchus to include multiple cleaners and sensors in order to allow for use in autonomous vehicles, as it is well known to do so. Further, one of ordinary skill in the art would have provided the function of independent control of each cleaner in order to provide individualized cleaning (Rice [0076]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) as applied to claim 1 above, and further in view of Rice (US20190135239A1, hereafter R1). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 5-6 Modified Bacchus teaches the system of claim 1, but does not disclose multiple cleaning sections with independent control or utilizing an indication of a first adhesion material to clean a second target, however these features are known in the art as evidenced by R1.
R1 discloses an art related vehicle sensor cleaning system (abstract) for an autonomous vehicle (Fig.1), wherein multiple sensors and cleaning units (Fig.2) are utilized for the autonomous system [0059 & 0069-0079]. A controller allows for individual control of each cleaner unit to each sensor [0029, 0087, 0089, & 0092]. Further, a type of debris attached to the sensor is capable of being determined (i.e. indicator of adhered material) for a sensor via the use of a different sensor (i.e. a second sensor determines the debris type for first sensor based on second sensor data and vice-versa, see [0166]) and then determines a cleaning level for the sensor (i.e. spray pattern, etc.) based on the data from the different sensor [0167].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to utilize the cleaner system of Bacchus in the autonomous vehicle of R1, as the cleaner system of Bacchus allows for changing the intensity and duration of the cleaning to provide better cleaning. Further, it is in the purview of one of ordinary skill in the art to supply one known system in place of another. In providing the modification, a skilled artisan would have retained features that are attributed to the plurality of the system (i.e. independent control is not utilized in Bacchus as it only relates to a single cleaner, however such a system would be retained so as to provide cleaning to the appropriate sensor). This would include the ability to determine debris on a second sensor based on first sensor data (R1 [0166]). A skilled artisan is keenly aware that allowing for detection of a situation for one sensor based on data from another reduces the number of independent calculations that need to be made based on independent variables and thereby reduces computational load. Furthermore, such a configuration is a known alternative for sensors that utilize each sensor for its own determination of debris (R1 [0104]) and it is in the purview of one of ordinary skill in the art to utilize one known method of determining debris type in place of another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses an automated vehicle (abstract) that utilizes a storage section for containing threshold dirt values to compare to sensor readings in order to indicate whether a sensor needs cleaning (Figs.7 & 12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US20180143298A1) discloses sensor cleaning system (abstract) wherein first and second ADAS sensor outputs are compared to each other in order to determine if a sensor needs cleaning or if a sensor is defective (see Fig.14). Thus, the data from a first sensor is used, at least in part, to determine a condition of a second sensor and effectively apply a cleaning operation to the second sensor. This determination utilizes historical data.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao (US20160272164A1) discloses a vehicle camera cleaning system (abstract) that uses sensors to determine the environment, temperature, and adhered substance variables that are affecting a camera and accordingly removes them based on the sensed variables (see Fig.7)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US20130092758A1) discloses camera washing device (abstract) that cleans based on various sensor signals (Fig.16 & 18-19) and can adjust the injection amount and time (see Fig.8) accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (JP2016078489A) discloses a vehicle sensor cleaning device that cleans based on temperature and affects a spray pattern (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irie (US20180141521A1) discloses that determination of a dirty lens states is dependent upon a change is contamination amount after a washing (Fig.9).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20190077377A1) discloses a sensor cleaner where incrementing of spray pressure is performed to remove all debris (Fig.8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kline (US20190322245A1) discloses different parameters and how they affect sensor cleaning (Fig.2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711